Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 24, 2020

The Court of Appeals hereby passes the following order:

A20A0971. DAVID EARL BRITT v. JANIS MANGUM.

      David Earl Britt appeals to this Court from the trial court’s dismissal of his
petition for writ of habeas corpus. Under our Constitution, the Supreme Court has
exclusive appellate jurisdiction over all cases involving habeas corpus. See Ga.
Const. 1983, Art. VI, Sec. VI, Par. III (4). Accordingly, we hereby TRANSFER this
case to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/24/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.